DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 19, the phrase “wherein the front fixed rail comprises an extruded rail is unclear. Examiner notes Applicants specification, paragraph 0038 provides “rail assembly 51 may include a fixed rail 51R, which is preferably made of extruded aluminum”. As currently claimed, the fixed rail appears to claim a second rail, which does not appear to be supported. For the purposes of examination, the front fixed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) s 15-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ceroll et al (U.S. Patent No. 6,062,121) hereinafter Ceroll.
Regarding claim 15, Ceroll teaches a table saw (10) comprising a base assembly (12), a table assembly (14) supported by the base assembly (Figures 1 and 14a; Col. 13, Lines 23-30) a saw assembly supported by at least one of the table assembly and the base assembly, the saw assembly including a saw blade (20) extending through the table assembly (Figures 1, 13 and 14-14b; Col. 6, Lines 1-5; Examiner notes the saw assembly to be the saw blade including the control knobs and lever to adjust the cut); a front fixed rail (356) attached to the table assembly and a front sliding rail (360) slidingly disposed on the front fixed rail (Figures 13- 15 and Col. 14, Lines 12-47); and a fence assembly (338,422) mounted on the front sliding rail (Figures 13 and 21-21B) wherein the fence assembly is mounted on a first boss (426,490) movably attached to the front sliding rail (Figures 21A-21B and Col. 17, Lines 20-34; Examiner notes the fence 

Regarding claim 16, Ceroll teaches further comprising a rear fixed rail (356) attached to the table assembly and a rear sliding rail (360) slidingly disposed on the front fixed rail, wherein the fence assembly is mounted on a second boss movably attached to the rear sliding rail (Figures 13- 15; Col. 14, Lines 12-47 and Col. 16 Lines 46-50 and Col. 17, Lines 20-34).
Regarding claim 17, Ceroll teaches wherein the front and rear sliding rails have first and second racks (376) disposed respectively thereon (Figures 13-,14-14B; Col. 14, Lines 56-64).
Regarding claim 18, Ceroll teaches further comprising a shaft (344) disposed underneath the table assembly (Figure 14A); first and second pinions (342,344) disposed on the shaft and meshingly engaging the first and second racks respectively and a knob (154) disposed on the shaft for rotating the shaft and first and second pinions (Figures 14A-14B; Col. 13 Lines 48-60).
Regarding claim 19, Ceroll teaches wherein the front fixed rail is an extruded rail and a portion is overmolded on the extruded rail.

Claim(s) s 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ceroll et al (U.S. Patent No. 6,062,121) hereinafter Ceroll. Examiner notes the second rejection utilized a different embodiment of Ceroll below.
Regarding claim 15, Ceroll teaches a table saw (10) comprising a base assembly (12), a table assembly (14) supported by the base assembly (Figures 1-4; Col. 5, Lines

Regarding claim 16, Ceroll teaches further comprising a rear fixed rail (110) attached to the table assembly and a rear sliding rail (112) slidingly disposed on the front fixed rail, wherein the fence assembly is mounted on a second boss movably attached to the rear sliding rail (Figure 2; Col. 8, Lines 53-65).
Regarding claim 17, Ceroll teaches wherein the front and rear sliding rails have first and second racks (140) disposed respectively thereon (Figure 9; Col. 9, Lines 51 65).
Regarding claim 18, Ceroll teaches further comprising a shaft (150) disposed
underneath the table assembly; first and second pinions (150) disposed on the shaft and meshingly engaging the first and second racks, respectively and a knob (154) disposed on the shaft for rotating the shaft and first and second pinions (Figures 1-4 and 9; Col. 9, Lines 66-67 and Col. 10, Lines 1-20).
Regarding claim 20, Ceroll teaches wherein the front sliding rail has a slot (100) extending along substantially the length of the front sliding rail, the first boss extending through the slot (Ceroll Figures 1, 6 and 9; Col. 9, Lines 43-50; Examiner notes the slot to be the hooked spacing between keeper element 100 that extends along the length of the front sliding rail 112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  03/04/2022Examiner, Art Unit 3724